       Case 4:21-mb-07384-JR Document 1-1 Filed 09/07/21 Page 1 of 4

                                                                          21-07384MB(JR)

                                          AFFIDAVIT

     I, Alan M. Book, a Postal Inspector with the United States Postal Inspection Service
(USPIS), being duly sworn, depose and state:


                                     INTRODUCTION
1.      I am a Postal Inspector with the United States Postal Inspection Service, in Tucson,
AZ, and have been employed as such since September of 2016. Since December 2016, I
have been stationed at the Tucson, Arizona office of the Phoenix Division. I attended the
twelve-week training course at the United States Postal Inspection Service Academy in
Potomac, MD. There I received training related to violations of federal law including
assaults, robberies, and criminal investigations of narcotics trafficking via the United States
Mail. Prior to becoming a Postal Inspector, I was employed as a United States Border Patrol
Agent for approximately 5 years. Throughout my law enforcement career, I have had
extensive training and experience investigating a variety of criminal violations including
controlled substances. On September 15, 2017 I successfully completed a 40 hour training
course on Prohibited Mailings and Narcotics. On September 15, 2017, I also completed the
Narcotics Identification Competency Level Course.


2.      I am currently working with Inspector Ethan A. Paszko, who has conducted hundreds
of criminal investigations throughout his career and who, since 2012, has conducted over one
hundred investigations involving the mailing of narcotics and/or the money derived from the
sale of narcotics. Inspector Paszko has obtained in excess of one hundred federal search
warrants for United States Mail parcels and letters. Postal Inspectors in Tucson routinely
work with each other to identify and interdict suspected narcotics parcels.
                          DESCRIPTION OF SUBJECT PARCEL


3.      This affidavit is made in support of an application for a search warrant for one United
States Priority Mail parcel in connection to mailing a controlled substance. The Subject
Parcel is described as:

        SP: Priority Mail Parcel with USPS Tracking Number 9405 5368 9523 2296
        3301 43, postmarked from Tucson, AZ 85705 on August 25, 2021. It bears a
        return address of “Marcela Edric, 4651 N Confrey Ave, Tucson, AZ 85705.”



                                               1
       Case 4:21-mb-07384-JR Document 1-1 Filed 09/07/21 Page 2 of 4




        and is addressed to “Drew Simmons, 3 Kingsway Dr, Wentzville, MO
        63385.” The parcel consists of a Priority Mail box , weighing approximately
        3 pounds and measuring approximately
        8” X 5” X 1.5.”


This Priority Mail parcel is hereinafter referred to as “SUBJECT PARCEL.”

BACKGROUND ON USPS DRUG INTERDICTION IN SOUTHERN ARIZONA AND
           THE USPS DRUG MAIL PROFILING PROGRAM

4. Based upon my training, personal experience, and the collective experiences relayed to
me by other Postal Inspectors who specialize in investigations relating to the mailing of
controlled substances and the proceeds from sales of controlled substances, I am aware that
the Southern Arizona international border is a leading area of the Unites States for the entry
of controlled substances from Mexico. Based on the large quantities of controlled substances
entering Southern Arizona, controlled substances are frequently transported from Southern
Arizona via the United States Mail to metropolitan areas across the United States, primarily
to the eastern United States and Puerto Rico. It is also common for the proceeds from the
sale of the controlled substances to be sent to Southern Arizona via the United States Mail.
By using the U.S. Mail to ship controlled substances, drug traffickers place a significant risk
on unknowing postal employees who handle and deliver those mailings.


5.      Based on the frequent use of the United States Mail for the shipment of controlled
substances from Southern Arizona, Postal Inspectors in Tucson routinely profile outbound
mail articles for suspicious characteristics common to drug parcels. While there are many
characteristics that experienced inspectors look for, the most common characteristics found
are:
                a. Parcels typically weighing between 1 to 30 pounds and sized
        accordingly, often with a solid center of mass, that are varying in color but
        usually brown or white, often with excessive tape and sometimes with an
        odor consistent with a purposeful effort to mask an odor of a controlled
        substance, or with the odor of a controlled substance itself.
                b. Suspected drug parcels are addressed to known drug destination
        areas, primarily to the large metropolitan areas in the eastern half of the
        United States and Puerto Rico.


                                               2
      Case 4:21-mb-07384-JR Document 1-1 Filed 09/07/21 Page 3 of 4




                c. The sender names and addresses on drug parcels routinely contain
        fictitious names, misspellings, or incomplete, inaccurate, and/or unauthorized
        information. From my experience I know that drug mailers utilize false
        addressing to remain anonymous, whereas it is extremely rare for a legitimate
        mailer to use false addressing or to leave out a name.
                d. A tracking number is used to provide the trafficker the ability to
        track the parcel’s progress to the point of delivery.
                e. The postage was paid with cash which leaves no trail identifying
        the sender.
Parcels found to meet all the suspicious characteristics described in subsections a through e
of this paragraph are further investigated by Postal Inspectors.


                                INVESTIGATIVE DETAILS
6.      On September 1, 2021, another law enforcement agency contacted Postal Inspectors
regarding a suspect involved in an ongoing narcotics investigation. Postal Inspectors were
informed the suspect had mailed a parcel from Tucson, AZ. Postal Inspectors obtained the
parcel for further investigation.


7.      The SUBJECT PARCEL revealed the following characteristics of drug parcels:
                a. The size, shape, weight, and color of the SUBJECT PARCEL
        were all consistent with packages used to ship drugs.           In addition, the
        SUBJECT PARCEL have a solid center of mass with little or no movement
        which is extremely common for drug related parcels
                b. The SUBJECT PARCEL bears a tracking number.                    In my
        experience nearly all drug parcels have tracking numbers which drug mailers
        routinely check to follow the progress of the parcels to their destination.
                c. The SUBJECT PARCEL has a solid center of mass with little or
        no movement which is extremely common for drug related parcels.
                d. The SUBJECT PARCEL is destined for Missouri, which I know
        based on training and experience to be a growing drug destination.


        CANINE EXAMINATION PERFORMED WITH POSITIVE RESULTS



                                                3
      Case 4:21-mb-07384-JR Document 1-1 Filed 09/07/21 Page 4 of 4




8.      On September 3, 2021, at approximately 9:40 a.m., Postal Inspector William Akins
met with Agent Paul DUBOIS of the United States Border Patrol and his narcotics canine
partner Dell. Agent DUBOIS’s canine is trained and certified to detect the odors of
marijuana, heroin, cocaine, and methamphetamine. Inspector Akins placed the SUBJECT
PARCEL in a cleared area for examination by Agent DUBOIS and Dell. Agent DUBOIS
informed him at 9:50 a.m. that Dell had positively alerted to the SUBJECT PARCEL,
indicating the presence of narcotics or a controlled substance, or other evidence with an odor
of narcotics or a controlled substance within the parcel.


9.      Based on the facts set forth in this affidavit, I believe there is probable cause to show
that the SUBJECT PARCEL referenced to in this affidavit contains controlled substances,
constituting evidence of violations of Title 21, United States Code, Sections 841 (a)(1),
Possession with Intent to Distribute a Controlled Substance, and 843 (b), Unlawful Use of a
Communication Facility to Facilitate the Distribution of a Controlled Substance.                 I
respectfully request that a warrant be issued to search for evidence of the above violations .




                                                ______________________________
                                                Alan M. Book
                                                United States Postal Inspector

                                                Subscribed and sworn to telephonically
                                                this 7th of September, 2021.


                                                _____________________________
                                                Jacqueline Rateau
                                                United States Magistrate Judge




                                                4
